DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks page 7, filed March 24, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b), the rejection of claims 1, 2, 4, 8, 10-11 and 17-18 under 35 U.S.C. 102 and claims 3, 5-7, 9, 12-16 and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments and amendments, see remarks pages 7-8, filed March 24, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not wholly persuasive. 
	Applicant argues:
	
    PNG
    media_image1.png
    159
    723
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    60
    712
    media_image2.png
    Greyscale

	The Examiner accepts Applicant’s assertion that the claim limitation is to be interpreted as an “additional” element under Step 2A.
	Applicant argues:
	
    PNG
    media_image3.png
    428
    730
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    91
    700
    media_image4.png
    Greyscale
 
	
    PNG
    media_image5.png
    40
    366
    media_image5.png
    Greyscale

	The Examiner respectfully disagrees with Applicant’s assertion that the additional element integrates the abstract idea into a practical application.  Applicant has directed attention to, for example, [0062]-[0066] and the Examiner provides excerpts below for convenience:
“…seismic section transmitted to the thin client device 300 may be selected and transmitted in response to user input/selection…the thin client device 300 provides a visualization…thin client device 300 may include windows for receiving input…user-input information may be transmitted back to the server from the thin client device…The method 200 may then transmit a display of the identified features…” 
	
	The Examiner notes that this specification describes the interfacing with the “thin” client, i.e. transmitting, providing a visualization, etc., in a manner that invokes a computer merely as a tool to perform an existing process. That is, the interfacing with the “thin” client amounts to no more than using the “thin” client in its ordinary capacity. The Courts have held that the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP § 2106.05(f)(2). Therefore, the Examiner maintains that the additional elements do not integrate a judicial exception into a practical application or provide significantly more thus the claims are not patent eligible.
Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities:  Claims 1, 10 and 17 have been amended to recite “server device”, the Examiner suggests --server-- or --server system-- for consistency with the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12-14 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 10 and 17 each recite “a client device”, however, the specification fails to provide support for the limitation. This limitation, given its broadest reasonable interpretation, encompasses devices that have not been disclosed in the specification. The specification describes a “thin client device”, see e.g. [0058]-[0059] rather than “a client device”. Thus “a client device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 3-6, 8, 12-14 and 18-23 depend from claims 1, 10 and 17 and fail to remedy the deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10, 12-14 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
	Claim(s) 1 recite(s) determining, using the server device, a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises values for elements of the section, the value being based on a likelihood that the individual elements represent part of a subterranean feature; adjusting the feature-likelihood attribute, using the server device, for the indicated area in response to the area being indicated; identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the indicated are of the section; and determining a polygonal line that approximates the subterranean feature.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts. That is, other than the recitation of “server device”, nothing in the claim element precludes the step from practically being performed in the mind and/or via mathematical concepts. See specification e.g. “This is generally done manually, with a user reviewing vertical slices and identifying where the seismic data indicates a feature…” ([0003]; [0036]) and “the features may be identified by a human user…the machine-learning algorithm may adjust the feature-likelihood attribute…” ([0077]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – receiving seismic data representing a subterranean volume, at a server device; transmitting a section of the seismic data to a client device; receiving an indication of an area in the section from the client device, and transmitting data representing the subterranean feature in the section, based at least in part on the polygonal line, from the server device to a client device, wherein the client device causes a visualization of the section, including a representation of the subterranean feature, to be displayed to a user. 
	Both additional limitations of “receiving” are recited at a high-level of generality (i.e., as a generic steps of gathering data to be viewed by the user) such that they amount no more than mere instructions to add insignificant extra-solution activity to the judicial exception. See MPEP § 2106.05(g).  Both additional limitations of “transmitting” are recited at a high-level of generality such that they amount no more than mere instructions to use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. See MPEP § 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving seismic data, transmitting a section, receiving an indication and transmitting data amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception and/or more than mere instructions to use a computer. As such, the additional elements cannot provide an inventive concept. The claim is not patent eligible.
	Claim 17 recites the same claim elements as claim 1 and is not patent eligible for the same reasons as claim 1.
Claims 3-6, 8 and 21-23 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements recited in claims 2, 3-6, 8 and 21-23 serve merely to extend the abstract idea (e.g. claims 4-6, 8), add additional insignificant extra-solution activity to the judicial exception (e.g. claims 21-23) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g. claim 3). The additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.05 (f)-(h). The additional elements do not amount to significantly more as mere instructions to add insignificant extra-solution activity to the judicial exception or mere instructions to implement an abstract idea on a computer cannot provide an inventive concept. The claims are not patent eligible.
Claim(s) 10 recite(s) determining, using the service device, a feature-likelihood attribute of at least a portion of a section of the seismic data, wherein the feature-likelihood attribute comprises values for elements of the section, the values being based on a likelihood that the individual elements represent part of a subterranean feature; adjusting the feature-likelihood attribute, using the server device, for the indicated area in the response to the area being indicated; identifying contours of the subterranean feature based in part on the feature-likelihood attribute of the indicated area of the section; and determining a polygonal line that approximates the subterranean feature.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts. That is, other than the recitation of “server device”, nothing in the claim element precludes the step from practically being performed in the mind and/or via mathematical concepts. See e.g. “This is generally done manually, with a user reviewing vertical slices and identifying where the seismic data indicates a feature…” ([0003]; [0036]) and “the features may be identified by a human user…the machine-learning algorithm may adjust the feature-likelihood attribute…” ([0077]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, a memory system storing instructions and receiving seismic data representing a subterranean volume, at a server device, transmitting a section of the seismic data to a client device, receiving an indication of an area in the section from the client device, transmitting data representing the subterranean feature in the section, based at least in art on the polygonal line, from the server device to a client device, wherein the client device causes a visualization of the section, including a representation of the subterranean feature, to be displayed to a user.
 Both additional limitations of “receiving” are recited at a high-level of generality (i.e., as a generic step of gathering data to be viewed by the user) such that they amount no more than mere instructions to add insignificant extra-solution activity to the judicial exception. See MPEP § 2106.05(g).  Both additional limitations of “transmitting” are recited at a high-level of generality such that they amount no more than mere instructions to use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. See MPEP § 2106.05(f).  The additional limitations of one or more processors and a memory system storing instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions and storing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the additional elements of receiving seismic data, transmitting a section, receiving an indication and transmitting data amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception and/or more than mere instructions to use a computer. As such, the limitations cannot provide an inventive concept. The additional limitations of one or more processors and a memory system storing instructions amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-14 depend from claim 10 and recite the same abstract idea as claim 10. The additional elements recited in claims 12-14 serve merely to extend the abstract idea (e.g. claims 12-14) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g. claims 12). The additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.05 (f)-(h). The additional elements do not amount to significantly more as mere instructions to add insignificant extra-solution activity to the judicial exception or mere instructions to implement an abstract idea on a computer cannot provide an inventive concept. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Chopra et al. in Non-Patent Literature “Detecting stratigraphic features via cross-plotting of seismic discontinuity attributes and their volume visualization” teaches “These developments have lead to a moderate acceptance of volume interpretation of 3D seismic data by the geoscience community. 3D volume rendering is one form of visualization that involves opacity control to view the features of interest ‘inside’ the 3D volume. A judicious choice of opacity applied to edge-sensitive attribute sub-volumes such as curvature or coherence co-rendered with the seismic amplitude volume can both accelerate and lend confidence to the interpretation of complex structure and stratigraphy” (Summary).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865